    Case 2:18-cr-00416-WKW-SMD Document 119 Filed 05/12/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

UNITED STATES OF AMERICA                 )
                                         )
      v.                                 )      CASE NO. 2:18-CR-416-WKW
                                         )                [WO]
KEMOND JAREUZ FORTSON                    )

                  MEMORANDUM OPINION AND ORDER

      Before the court is the Magistrate Judge’s Recommendation (Doc. # 86), as

supplemented (Doc. # 100), recommending the denial of Defendant Kemond Jareuz

Fortson’s motion to suppress (Doc. # 21).       Defendant filed objections to the

Recommendation. (Doc. # 101.) The court has conducted a complete and careful

review of the entirety of the Recommendation. It also has reviewed de novo those

portions of the Magistrate Judge’s findings and recommendations to which

Defendant objects. 28 U.S.C. § 636(b)(1).

      Defendant’s objections fall broadly into two categories. First, Defendant

objects to the Magistrate Judge’s conclusion that, in conjunction with Defendant’s

arrest, officers lawfully searched the master bedroom/bathroom pursuant to a Buie I

protective sweep. See Maryland v. Buie, 494 U.S. 325 (1990) (discussing the

constitutional limits of protective sweeps conducted in conjunction with in-home

arrests). Distilled to its essence, this objection challenges the Magistrate Judge’s
    Case 2:18-cr-00416-WKW-SMD Document 119 Filed 05/12/20 Page 2 of 4




resolution of credibility disputes between the Government’s and Defendant’s

witnesses.       During three evidentiary hearings, the Magistrate Judge had the

opportunity to hear the witnesses’ testimony and to assess the witnesses’

believability.

      When accepting a Magistrate Judge’s credibility findings, the district court

must review the transcript or listen to a recording of the proceedings. Jeffrey S. ex

rel. Ernest S. v. State Bd. of Educ., 896 F.2d 507, 513 (11th Cir. 1990). But it is not

required to rehear the testimony. United States v. Powell, 628 F.3d 1254, 1257 (11th

Cir. 2010); see also United States v. Raddatz, 447 U.S. 667, 674 (1980) (holding that

upon the district court’s review of a magistrate judge’s recommendation on

dispositive motions, § 636(1)(B) “calls for a de novo determination, not a de novo

hearing”); Wofford v. Wainwright, 748 F.2d 1505, 1507 (11th Cir. 1984) (“[T]he

Due Process Clause does not require a district judge who has referred a suppression

motion to a magistrate for an evidentiary hearing to hold a second hearing before

adopting the magistrate’s evaluations of the witnesses’ credibility.”).

      The court has reviewed the transcripts from the three evidentiary hearings.

(Docs. # 61, 78, 99.) In the Recommendation, the Magistrate Judge’s credibility

determinations are detailed, well-reasoned, and supported by the testimony. The

court finds no basis to disturb the Magistrate Judge’s credibility findings that

Defendant was arrested in the mouth of the hallway in the rear of the apartment and


                                          2
    Case 2:18-cr-00416-WKW-SMD Document 119 Filed 05/12/20 Page 3 of 4




that the seized controlled substances were in plain view in the master

bedroom/bathroom that immediately adjoined the place of Defendant’s arrest.

Those factual findings support the Magistrate Judge’s legal conclusion that the

controlled substances were found during a lawful Buie I protective sweep.

Defendant does not offer any new evidence or argument that necessitates deviation

from the Magistrate Judge’s findings and recommendations.

      Second, Defendant’s objection to the Magistrate Judge’s conclusion that the

officer’s activation of the key fob amounted to an unlawful search lacks merit and

warrants only brief mention. (See Doc. # 101, at 13 (objecting that the officer should

not have “touched” the key fob “without a warrant”).) The Magistrate Judge

concluded that, “under the totality of the circumstances,” the officer’s “use of the

key fob was not an unreasonable search or seizure” or, alternatively, that “to the

extent pressing the key fob button was a search and seizure,” the search and seizure

was “permissible under the automobile exception to the Fourth Amendment’s

warrant requirement because it was based on probable cause.” (Doc. # 86, at 29,

31.) After de novo review, the court finds that the Recommendation is correct.

      Based on the foregoing, it is ORDERED as follows:

      (1)    The Magistrate Judge’s Recommendation (Doc. # 86), as supplemented

(Doc. # 100), is ADOPTED;

      (2)    Defendant’s objections (Doc. # 101) are OVERRULED; and


                                          3
    Case 2:18-cr-00416-WKW-SMD Document 119 Filed 05/12/20 Page 4 of 4




      (3)   Defendant’s motion to suppress (Doc. # 24) is GRANTED as to the cell

phones seized prior to the search warrant and DENIED as to all evidence found in

the apartment as part of the Buie I protective sweep and as part of the search

conducted pursuant to a warrant.

      DONE this 12th day of May, 2020.


                                                 /s/ W. Keith Watkins
                                           UNITED STATES DISTRICT JUDGE




                                       4
